Citation Nr: 0403273	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-17 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from December 1966 to February 
1970.  

The veteran died on March [redacted], 1997; the appellant is his 
widow.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied entitlement to 
service connection for the cause of the veteran's death.

In July 2003, a hearing was held before the undersigned, who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran died in March 1997, at the age of 51.  The 
immediate cause of death was ventricular fibrillation due to 
coronary heart disease as a consequence of coronary 
arteriosclerosis.  Crohn's disease was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.  The appellant contends 
that the veteran's Crohn's Disease should be service 
connected.  Specifically she asserts that it was either 
manifest during service or the result of Agent Orange 
exposure during service.  

At her hearing in July 2003, the appellant requested to have 
the evidence in the claims file, including the service 
medical records, reviewed by her private physician.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should provide a copy of the 
medical evidence contained in the claims 
file, to include the veteran's service 
medical records, to the appellant to 
permit her to have this evidence reviewed 
by her private physician.  

2.  Subsequently, after the appropriate 
response time and after any indicated 
development is conducted, the RO should 
readjudicate the claim in light of any 
evidence received.  If the benefit is 
denied, a supplemental statement of the 
case should be issued, and the appellant 
and her representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	D.  HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


